EXHIBIT 99.1 CC MEDIA HOLDINGS, INC. REPORTS RESULTS FOR 2 ● Revenue grew 1% to $1.6 billion, excluding foreign exchange and divestitures ● OIBDAN1 declined 5% year over year to $505 million, excluding foreign exchange and divestitures; OIBDAN margin of 31% ● Extended $5.0 billion of term loans to 2019 from 2016, and exchanged senior notes due 2016 for senior notes due 2021 San Antonio, August 1, 2013…CC Media Holdings, Inc. (OTCBB: CCMO) today reported financial results for the second quarter ended June 30, 2013. “During the quarter, we made important progress across our businesses – delivering overall topline growth in a challenging market while strengthening our digital and national advertising capabilities for the future,” said Bob Pittman, Chairman and Chief Executive Officer.“We are continuing to create innovative, multi-platform solutions for leading national marketers and brands. Emphasizing our focus on connecting consumers to their favorite stations, artists, and content wherever they are, iHeartRadio registered users were up 162% from last year’s second quarter and reached the milestone of 30 million registered users in less than two years.Industry research shows that broadcast industry radio listening is also growing – up 9% over the last decade – and remains the #1 source of music discovery and the #1 listening choice in the car by a wide margin.At a time when consumers are spending more time out of their homes than ever – and expect to be connected wherever they are – both our Media+Entertainment and our Outdoor businesses continue to benefit from our leadershipin that out-of-home sweet spot we’re seeing globally.Outdoor generated strong results this quarter by leveraging its growing base of digital displays, both domestically and internationally.We also continued to improve our balance sheet with two opportunistic and transformative debt transactions, and we enhanced our liquidity through both operational improvements and the sale of non-core assets.” Second Quarter 2013 Results Consolidated revenues increased $16 million, or 1%, year over year, to $1.62 billion in the second quarter of 2013 compared to $1.60 billion in the same period of 2012.Excluding the effects of movements in foreign exchange rates1, as well as a $9 million impact from the divestiture of businesses during the third quarter of 2012, revenues were up $23 million, or 1%. ● Media+Entertainment revenues increased $13 million, or 2%, driven primarily by national and digital sales, as well as strong growth at Premiere Networks.Partially offsetting this growth were revenue declinesin the Traffic business from lost contracts and lower sales resultingfrom integration activities. ● Americas outdoor revenues rose $14 million, or 4%, on a reported basis and 5% adjusted for movements in foreign exchange rates, driven by higher occupancy and capacity on digital bulletins, higher occupancy and rate on traditional bulletins, strong growth in posters, and increased revenue at airports. ● International outdoor revenues declined $1 million, or less than 1%, after adjusting for a $9 million revenue reduction due to the divestiture of businesses during the third quarter of 2012 and a $2 million increase from movements in foreign exchange rates.Strong revenue growth in emerging markets was offset by continued pressures in certain developed markets, where economic conditions remain challenging.On a reported basis, revenues decreased $9 million, or 2%, compared to the same period of 2012. The Company’s OIBDAN1 decreased 5%, or $27 million, to $505 million for the three months ended June 30, 2013 compared to $532 million for the same period of 2012.OIBDAN for the three months ended June 30, 2012 included a $21 million expense credit received for a portion of fees previously paid to one of the performance rights organizations, and an $8 million expense benefit from a favorable court ruling at Outdoor Americas.Included in the 2013 second quarter OIBDAN were $14 million of operating and corporate expenses associated with the Company’s strategic revenue and cost initiatives to attract additional advertising dollars to its businesses and improve operating efficiencies compared to $15 million in the same period in the prior year.Second quarter 2013 OIBDAN also included $8 million related to legal and other expenses compared to $6 million in the second quarter of 2012.Excluding the minimal effects of movements in foreign exchange rates and a $2 million reduction due to the divestiture of businesses during the third quarter of 2012, OIBDAN declined $26 million, or 5%, to $505 million. 1 The Company’s consolidated net income was $7 million in the second quarter of 2013 compared to a consolidated net loss of $39 million in the same period of 2012 due primarily to a $131 million gain on marketable securities related to the sale of an investment in Sirius XM Radio, Inc.Net income was also affected by lower operating income, higher interest expense, costs related to the debt financing activities, and higher taxes driven by the sale of the Company’s investment in Sirius XM Radio, Inc. Key Highlights The Company’s recent key highlights include: Media+Entertainment ● Reaching 34 million iHeartRadio registered users as of June 30, 2013, up 162% from the end of the 2012 second quarter, and crossing the 30 million registered user mark faster than Facebook, Twitter, Spotify or Pandora. iHeartRadio’s total listening hours were up 36% in the second quarter of 2013 compared to the second quarter of 2012.Mobile represented 61% of iHeartRadio total listening hours during the quarter. ● Adding “Talk” to the iHeartRadio platform featuring on-demand, listener-created talk content side-by-side with popular talk, business, celebrity, comedy, sports and entertainment episodes from leading national and local personalities and top-rated programming partners such as The Wall Street Journal, The Huffington Post, Univision, American Public Media, Bloomberg, as well as a two-way content partnership with ABC. ● Integrating iHeartRadio into the dashboard of 38 current models across just Ford and Toyota brands.iHeartRadio’s model count is on track to increase significantly in 2013-2014 through previously announced agreements with GM and Chrysler. ● Presenting the second annual iHeartRadio Ultimate Pool Party at the Fontainebleau Miami Beach on June 28-29, 2013, hosted by LL Cool J, Jason Derulo, and Miley Cyrus and featuring performances by Pitbull, Ke$ha, Afrojack, Icona Pop and Krewella.Brands were integrated into 400,000 promotional spots that aired across Clear Channel radio stations during April and May, generating 240 million on-air impressions.Contest winners from 40 states attended the event, which was also broadcast live across 120 relevant format Clear Channel stations and on iHeartRadio, streamed live through Yahoo! Music, and rebroadcast twice on The CW Network.Sponsors included Visit Florida, Pepsi, The CW Network, Fiat, and Bacardi.In total, the event generated over 530 million earned media impressions. ● Announcing the 2013 iHeartRadio Music Festival line-up for September 20-21, 2013, at the MGM Grand in Las Vegas, including: Justin Timberlake, Katy Perry, J.Cole, Elton John, Muse, Tiësto, Chris Brown, Keith Urban, fun., Miguel, Bruno Mars, Phoenix, Zedd, Maroon 5, Tim McGraw, Ke$ha, Thirty Seconds to Mars, Benny Benassi, and a rare live appearance by Queen + Adam Lambert.Ryan Seacrest returns as the host.A new daytime iHeartRadio Festival Village will be added this year featuring multi-stage live performances by Miley Cyrus, The Wanted, Jason Derulo, The Band Perry, Avril Lavigne, Krewella, Cher Lloyd, twenty one pilots, Pete Tong, AWOLNATION and a special guest appearance by Ne-Yo.Sponsors include Macy’s, AT&T, Pepsi, Fruttare, StateFarm, MGM Grand, The CW Network, Matador Snacks, Smirnoff, and Regency Enterprise’s “Runner Runner” released by 21st Century Fox.The Summer Set, winners of the Macy’s iHeartRadio Rising Star Campaign, a national partnership now in its second year, will perform at the Festival.The Festival will be broadcast live across Clear Channel radio stations in 150 markets nationwide.The CW Network will air a two-night iHeartRadio Music Festival special on September 30 and October 1, 2013. ● Entering into three additional market-based agreements with record labels - Fearless Records, Dualtone Music Group, Innovative Leisure - to share digital and terrestrial revenues in a way that will build a sustainable business model to drive the growth of the Internet radio industry.To date, Clear Channel has entered into eighteen innovative agreements with record labels.In addition, Clear Channel signed the first direct performing rights partnership between a radio company and an artist – the rock band Fleetwood Mac – that will enable the group to receive revenue from airplay on Clear Channel’s digital and broadcast radio platforms. 2 ● Introducing iHeartRadio’s Show Your Stripes, the largest public service campaign in the Company’s history – across all its radio, digital, and outdoor assets – to help U.S. military veterans find jobs and encourage businesses to hire skilled veterans.The multi-platform campaign will reach Media+Entertainment’s 243 million monthly U.S. radio listeners, the 60 million unique monthly visitors across its digital platforms, and the 141 million people reached every month by outdoor.The campaign’s digital platform, showyourstripes.org, was designed in partnership with Monster.com and Military.com, is supported by a coalition of leading American businesses, and is being promoted by leading artists, including Elton John, John Legend, Kelly Clarkson, Carrie Underwood, Brad Paisley, Ryan Seacrest, Mario Lopez, Trace Adkins, and LL Cool J. Outdoor ● Launching consumer networks in the U.S., comprised of targeted portfolios of displays delivering pre-selected demographic groups supported by Traffic Audit Bureau (TAB) ratings that plug into existing advertiser models – an innovation that offers advertisers and agencies a simpler and easier buying process with enhanced audience metrics and greater exposure to the targeted audience. ● Announcing that Clear Channel Airports won a five-year contract with extension options to provide indoor digital media programs at Chicago’s O’Hare and Midway International airports, where Clear Channel has operated since 2002.The program will include approximately 400 digital displays and reach 66 million passengers annually.Clear Channel Airports was also selected by San Francisco International Airport to provide digital media and sponsorship solutions throughout its terminals, including 30 digital installations that will reach more than 10 million passengers annually. ● As part of Clear Channel Outdoor’s sponsorship of the Cannes Lions International Festival of Creativity, creating the world’s first hand-painted micrography billboard made entirely of tweets which were sent to #Canvas or @CCOutdoor, delivering a reach of more than 10 million impressions over four days. ● Highlighting the immediacy and flexibility of the Americas digital out-of-home network, beginning on July 4,2013, 1,000 digital billboards across the U.S. displayed the lyrics of “The Star Spangled Banner” linked to the #united4th campaign, which was also promoted on more than 200 Clear Channel radio stations and on iHeartRadio. ● Creating a mobile-controlled, personalized, geo-specific campaign across five European countries to promote the theatrical release of Universal Pictures’ Despicable Me 2.Across a network of 259 digital screens, consumers could control and personalize the on-screen creative via their mobile phones, and receive a text link back to share their personalized Minion film socially.The interactive campaign was supported by additional static and digital formats. ● Installing nine new digital billboards for a total of 1,055 across 37 U.S. markets. 3 Revenues, Operating Expenses, and OIBDAN by Segment (In thousands) Three Months Ended Six Months Ended June 30, % June 30, % Change Change Revenue1 CCME $ $ 2
